BOYD, Justice
(specially concurring).
I concur in that portion of the order raising the dues but feel it unnecessary to have a referendum by all the members of The Florida Bar in order to exceed forty-five dollars per year.
The members of the Board of Governors are elected by all the lawyers in Florida and are charged with the responsibility of handling affairs of the Bar, including recommending amounts of dues for approval by the attorneys who attend and vote at the annual conventions. The officers and Governors are uniquely qualified to know the needs of our profession; If their stewardship is unacceptable to attorneys, this should be made known to each Governor by those in his circuit.